Citation Nr: 0208122	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  01-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether a notice of disagreement, received on September 14, 
2000, is timely for a March 1986 rating decision.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1957.  He died in March 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that a September 
2000 notice of disagreement was not timely filed as to a 
March 1986 rating decision, which had denied service 
connection for cause of the veteran's death.

In June 2002, the appellant testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  In a March 1986 rating decision, the RO denied service 
connection for cause of the veteran's death.  The RO notified 
the appellant of its decision in a March 18, 1986, letter, 
which informed her of her appeal rights.  

2.  On September 14, 2000, the appellant submitted a notice 
of disagreement as to the denial of service connection for 
cause of the veteran's death in the March 1986 rating 
decision.  

3.  A notice of disagreement was filed more than one year 
after notification of the decision, and good cause for 
failing to file a notice of disagreement within one year has 
not been shown.


CONCLUSION OF LAW

The appellant did not submit a notice of disagreement within 
one year following the March 18, 1986, notification of the 
March 1986 RO determination and good cause has not been shown 
as to the failure to file a notice of disagreement within one 
year of the March 1986 notification.  Accordingly, the 
request for review on appeal for entitlement to service 
connection for cause of the veteran's death is dismissed.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 3.109(b) 
20.201, 20.302(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board observes that the recently enacted legislation has 
expanded the VA's duty to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the facts pertinent to the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (hereinafter, "VCAA").  The Board notes 
that the changes in the law have not affected claims that 
relate to whether the claimant has timely filed a notice of 
disagreement.  Thus, the Board finds that no prejudice will 
result to the appellant by the Board's consideration of this 
matter at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  Following the appellant's 
submission of a notice of disagreement, the RO issued a 
letter in February 2001, in which it informed her and her 
attorney that the September 2000 notice of disagreement was 
not timely filed and that no further action would be taken 
with the September 2000 correspondence and informed them of 
her right to appeal the February 2001 letter.  The appellant 
submitted a notice of disagreement the following month.

In October 2001, the RO issued a statement of the case, which 
provided thorough reasons and bases why the September 2000 
notice of disagreement was not timely.  The RO provided the 
appellant with the regulations that pertained to her claim 
and informed her that she could seek reconsideration of the 
June 1999 Board decision (which had denied an earlier 
effective date for the grant of service connection for cause 
of the veteran's death) by claiming obvious error or clear 
and unmistakable error.  Correspondence copies of the rating 
decision and the statement of the case were mailed to the 
veteran's representative, Jacques P. DePlois.  Neither of 
these notices were returned by the United States Postal 
Service as undeliverable, and thus the appellant and her 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Accordingly, the Board finds that all facts have been 
developed to the extent possible.


II.  Factual Background

The facts in this case are not in dispute.  

The veteran died in March 1985.  On September 23, 1985, the 
appellant submitted a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse, asserting that the cause of the veteran's 
death was due to service.  On March 3, 1986, the RO denied 
service connection for cause of the veteran's death.  In a 
March 18, 1986, letter, the RO informed the appellant of its 
denial and provided the appellant with her appeal rights.  
The appellant did not file a notice of disagreement within 
one year of the March 18, 1986, notification.  

On August 22, 1991, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by Surviving Spouse, asserting that the cause 
of the veteran's death was due to service.  RO initially 
denied the claim, but following additional development, 
subsequently granted service connection for cause of the 
veteran's death, effective August 22, 1991, in a June 1998 
rating decision.  The appellant appealed the effective date 
assigned, stating, "This is to request that an earlier 
effective date of my [dependency and indemnity compensation] 
award as I believe the conditions have not changed from my 
original claim on 3-22-85 and the effective date should be 3-
22-85."   In a June 1999 decision, the Board determined that 
an earlier effective date was not warranted.  That decision 
is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2001).

On September 14, 2000, the appellant filed a notice of 
disagreement with the March 1986 rating decision, asserting 
that she was under a great deal of physical and emotional 
distress following her husband's death and had been unable to 
file a notice of disagreement at that time.  She attached 
documentation supporting her assertion.  

The private medical records, dated October 1985 and October 
1987, show that the appellant was having physical and 
emotional difficulties.  In the October 1985 document, a 
private physician stated that the appellant had been under 
his care since October 1982 and that she had had a number of 
medical problems that had caused her to miss work within the 
last six months and asked that her absences be considered 
"excused."  This letter was written in response to letters 
to the appellant from her employer in which her employer had 
labeled her use of sick leave as "abus[ive]."

In the October 1987 private medical records, it shows that 
the appellant had gone to the emergency room and had been 
diagnosed with major depressive episode as a result of an 
unresolved grief disorder resulting from the veteran's death.  
Those medical records show that the appellant was clearly in 
a depressed state.

At the June 2002 hearing before the undersigned, the 
appellant's attorney testified that the appellant had no 
recollection of ever having filed the claim for dependency 
and indemnity compensation in 1985 and no recollection of 
having received notification of the denial of service 
connection for cause of the veteran's death.

The appellant testified that she and her husband had been 
married for 30 years at the time he died.  The attorney 
showed the appellant a copy of the 1985 application for 
dependency and indemnity compensation.  The appellant noted 
that the application was typed and that she did not own a 
typewriter at that time.  She stated she had no recollection 
of filling out the application, but admitted that it was her 
signature on the application.  The appellant also admitted 
that the March 18, 1986, letter was sent to her address of 
record at that time, but stated that she did not remember 
having seen the notification.  She noted that there were 
other incidents in her life that she did not remember, such 
as having requested that money be taken out of her paycheck 
and put into a retirement account.  She stated that she 
noticed that $25 was being taken out of her paycheck and that 
she questioned why and was told that she had requested it.  
The appellant then stated that she was shown an application 
that she had completed wherein she asked that $25 be taken 
out of her paycheck to put into a retirement account.  She 
testified that in 1987, she had been hospitalized as a result 
of having had difficulties related to her husband's death.

III.  Criteria and Analysis

The threshold question to be answered is whether the 
appellant timely entered a notice of disagreement following 
the March 1986 notification of the March 1986 rating 
decision, which denied service connection for cause of the 
veteran's death.  If the appellant has not filed a timely 
appeal, then her appeal fails, and the claim is dismissed.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

VA imposes duties on a claimant seeking VA compensation.  If 
the claimant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
claimant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302(a), (b) (2001).  As to the 
first step of initiating appellate review, the claimant is to 
submit a notice of disagreement within one year from the date 
that the agency mails notice of the determination to the 
claimant.  See 38 C.F.R. § 20.302(a).  After the preparation 
and mailing of the statement of the case, the claimant then 
has the burden to submit a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); see 38 C.F.R. 20.302(b).

Under 38 C.F.R. § 3.109(b) (2001), it states: 

Extension of time limit.  Time limits 
within which claimants or beneficiaries 
are required to act to perfect a claim or 
challenge an adverse VA decision may be 
extended for good cause shown.  Where an 
extension is requested after expiration 
of a time limit, the action required of 
the claimant or beneficiary must be taken 
concurrent with or prior to the filing of 
a request for extension of the time 
limit, and good cause must be shown as to 
why the required action could not have 
been taken during the original time 
period and could not have been taken 
sooner than it was.  Denials of time 
limit extensions are separately 
appealable issues.

In the March 18, 1986, letter to the appellant, the RO 
informed her that it had denied service connection for cause 
of the veteran's death.  At the bottom of the letter, it 
indicated that the reverse side of the letter showed the 
procedural and appellate rights.  On the reverse side of the 
March 1986 letter, it states the following, in part:

Appeal.  You may appeal our decision to 
the Board of Veterans' Appeals at any 
time within one year from the date of 
this letter if you believe the decision 
is not in accord with the law and the 
facts now of record.  You can start the 
appeal process by filing a Notice of 
Disagreement.  You may do this by writing 
a letter to this office stating that you 
wish to appeal. . . .

(Underline in original.)

The appellant filed a statement, through her attorney, which 
was received at the RO on September 14, 2000, stating that 
this was a notice of disagreement as to the March 1986 rating 
decision.  

The Board has reviewed the record in its entirety and finds 
that the September 2000 document is not a timely filed notice 
of disagreement as to the March 1986 rating decision, which 
denied service connection for cause of the veteran's death.  
See 38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 3.109, 20.302(a) 
(2001).  First, the document was received on September 14, 
2000, which is well more than one year following the issuance 
of the notification of the March 1986 decision (in fact, it 
is 14 years following the issuance of the rating decision).  
In order to have been timely filed, the appellant would have 
needed to submit a notice of disagreement by March 18, 1987.  
Thus, the September 2000 document was not timely filed.  
38 C.F.R. § 20.302(a).

Additionally, the Board has reviewed the appellant's and her 
attorney's testimony at the June 2002 hearing and finds that 
the appellant has not brought forth evidence to establish 
good cause as to why she was not able to file a timely notice 
of disagreement.  See 38 C.F.R. § 3.109(b) (2000).  This does 
not mean that the Board is not sympathetic to the appellant's 
circumstances following the death of her husband.  The 
documentation that she submitted at the time she filed her 
March 2000 notice of disagreement shows that she was clearly 
distressed as a result of the veteran's death.  The October 
1987 medical records show a diagnosis of major depressive 
episode, and the description by her children in those medical 
records as to her emotional state shows that the appellant 
was going through a very difficult time.

However, the request for the extension of time to file her 
notice of disagreement was submitted more than 14 years 
following the March 1986 rating decision.  Five years after 
she was denied service connection for cause of the veteran's 
death, she had the wherewithal to submit another claim for 
dependency and indemnity compensation, which benefits were 
granted.  A request for an extension of time more than 14 
years following the issuance of a rating decision (which 
denied benefits that she has subsequently been granted) 
cannot be considered timely, and the Board finds that the 
evidence submitted to establish good cause for the failure to 
timely file a notice of disagreement is not sufficient to 
toll the one-year period.  Again, the Board is sympathetic to 
the appellant's claim.

The Board notes that both the veteran and her attorney 
provided very credible testimony at the June 2002 hearing 
before the undersigned.  The Board appreciates the honesty 
and candidness in the appellant's responses to questions 
directed at her.

The Board has reviewed the record, and, regretfully, there is 
nothing in the claims file that can toll the one-year period 
to file the notice of disagreement following the issuance of 
the March 1986 rating decision.  Therefore, in the absence of 
a timely notice of disagreement, the petition for appellate 
review as to the claim for service connection for cause of 
the veteran's death is rejected in accordance with 
38 U.S.C.A. 7108 ("An application for review on appeal shall 
not be entertained unless it is in conformity with [Chapter 
38 of the United States Code]").

Again, the Board regrets that a more favorable decision could 
not be made in this case.


ORDER

The appeal is dismissed.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

